Case: 20-30742     Document: 00516185789         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 31, 2022
                                  No. 20-30742                            Lyle W. Cayce
                                                                               Clerk

   Christopher Buckenberger; David Marx,

                                                           Plaintiffs—Appellants,

                                       versus

   Louisiana State Penitentiary; Louisiana Executive
   Branch; John Bel Edwards, Employ Gov. Louisiana; James
   LeBlanc, Secretary LA DPS&C; Tim Hooper, Warden, Louisiana
   State Penitentiary; Unidentified Parties,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-CV-285


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Christopher Buckenberger, Louisiana prisoner # 102343, and David
   Marx, Louisiana prisoner # 619061, have filed a motion for authorization to
   proceed in forma pauperis (IFP) on appeal from the district court’s order


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30742      Document: 00516185789           Page: 2   Date Filed: 01/31/2022




                                     No. 20-30742


   dismissing their 42 U.S.C. § 1983 complaint. By moving in this court to
   proceed IFP, they are challenging the district court’s certification pursuant
   to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure
   24(a)(3)(A) that any appeal would not be taken in good faith because, as
   explained in the final judgment, they had not exhausted their administrative
   remedies. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          As an initial matter, we must examine the basis of our jurisdiction, sua
   sponte, if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The
   appellants filed a timely joint notice of appeal from the final judgment.
   However, Buckenburger’s separate notice of appeal from the district court’s
   denial of his motion for reconsideration of the final judgment was not timely
   filed. See Fed. R. App. P. 4(a)(1)(A); 28 U.S.C. § 2107(c). Accordingly,
   his appeal from the denial of the motion for reconsideration is DISMISSED
   for lack of jurisdiction. See Bowles v. Russell, 551 U.S. 205, 214 (2007).
          Our inquiry into the appellants’ good faith with regard to their appeal
   from the district court’s final judgment “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted). Buckenburger and Marx have not presented any
   argument in their IFP motion regarding the dismissal of their claims for
   failure to exhaust. By failing to discuss the reason for the district court’s
   certification decision and the underlying dismissal of their § 1983 action, they
   have abandoned any challenges they might have raised. See Brinkmann v.
   Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). They
   have not identified any nonfrivolous issue for appeal. See Howard, 707 F.2d
   at 219–20. The motions filed by Buckenburger and Marx for leave to proceed
   IFP on appeal are DENIED. The appeal from the district court’s dismissal
   of their § 1983 complaint is DISMISSED as frivolous, see 5th Cir. R.




                                          2
Case: 20-30742      Document: 00516185789           Page: 3   Date Filed: 01/31/2022




                                     No. 20-30742


   42.2; see also Baugh, 117 F.3d at 202 n.21, but will not be counted against
   appellants as a strike.
          Marx has had at least one prior civil action dismissed on grounds that
   constitute a strike for purposes of § 1915(g). See Marx v. Louisiana State
   Police, No. 17-30290, ECF 17-30290, 34, 3 (5th Cir. April 20, 2018)
   (unpublished). Marx is WARNED that if he accumulates three strikes, he
   will not be able to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g). Buckenburger is reminded that,
   because he has accumulated at least three strikes under § 1915(g), he is barred
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          3